                Case 21-30291                    Doc 13               Filed 06/24/21 Entered 06/24/21 14:36:38                 Desc Main
                                                                        Document     Page 1 of 3
Local Form 4A                                                                                                                  December 2017


                                                          UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF NORTH CAROLINA


 In re:                                                                               )
                                                                                      )                 Case No. 21-30291
                  Marek Giurk                                                         )
                  Lucyna Giurk                                                        )
                                                                                      )
 TIN:                                                                                 )                 Chapter 13
                                                                                      )
                                                        Debtor(s).                    )

                                           AMENDMENT TO CHAPTER 13 PLAN
                         AND NOTICE OF OPPORTUNITY FOR HEARING ON CONFIRMATION OF THE PLAN
                                    FOR CASES FILED ON OR AFTER DECEMBER 1, 2017

Check if applicable to this plan amendment:

 1.1        A limit on the amount of a secured claim that may result in a partial payment                      Included                 Not Included
            or no payment at all to the secured creditor (Part 3.2)
 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                          Included                 Not Included
            interest (Part 3.4)
 1.3        Request for termination of the 11 U.S.C. § 362 stay as to surrendered                              Included                 Not Included
            collateral (Part 3.5)
 1.4        Request for assumption of executory contracts and/or unexpired leases                              Included                 Not Included
            (Part 6)
 1.5        Nonstandard provisions                                                                             Included                 Not Included


       The Chapter 13 Plan, including certain motions and other provisions, is hereby amended as follows:



 Part 3:     Treatment of Secured Claims


3.3         Secured claims excluded from 11 U.S.C. § 506.

            Check one.
                    None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.
                    The claims listed below were either:

                        (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                            acquired for the personal use of the Debtor, or

                        (2) ) incurred within 1 year (365 days) of the petition date and secured by a purchase money security interest in any other thing
                              of value.

                        These claims will be paid in full under the Plan with interest at the rate stated below. These payments will be disbursed by the
                        Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below.

 Name of creditor                                       Collateral                                 Amount of claim                         Interest rate
 CarMax Auto Finance                                    2018 Mercedes GLC 300 29000 miles          $22,432.74                                       5.25%
                                                                                                   Disbursed by:
                                                                                                      Trustee
                                                                                                      Debtor(s)
                                                                                                     Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


                                                                                  1
Software Copyright (c) 1996-2021 Best Case, LLC. - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 21-30291                    Doc 13               Filed 06/24/21 Entered 06/24/21 14:36:38                 Desc Main
                                                                        Document     Page 2 of 3
Insert additional claims as needed.



3.5         Surrender of collateral.

            Check one.
                    None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.
                    The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.

                        The Debtor elects to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor requests
                        that, upon confirmation of this Plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                        under 11 U.S.C. § 1301 be terminated in all respects. (Notice to the Co-Debtor is required to terminate the § 1301 co-debtor
                        stay.) Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 of this Plan below.

 Name of creditor                                              Collateral                                            Claim Amount
 Timepayment Corp, LLC.                                        Boiler, Tank, Return Tank                                                      $17,514.24

Insert additional claims as needed.




      TAKE NOTICE: Your rights may be affected. You should read this amendment to the Chapter 13 Plan carefully,
      including any motions contained in the amended plan, and discuss them with your attorney, if you have one, in this
      bankruptcy case. If you do not have an attorney, you may wish to consult one.

    If you do not want the Court to confirm the Debtor’s proposed Plan as amended, or if you want the Court to consider
your views on these matters, then you and/or your attorney must file a written objection to confirmation and request for
hearing on confirmation at one of the following addresses:

         Cases filed in the Charlotte or Shelby Divisions:
         Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C.
          28202

         Cases filed in the Statesville Division:
         Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
         Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

         Cases filed in the Asheville or Bryson City Divisions:
         Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C. 28801-2611




     Your objection to confirmation and request for hearing must include the specific reasons for your objection and must
be filed with the Court no later than 21 days following the conclusion of the § 341 meeting of creditors, or within 21 days of
service of the amendment, whichever is later. If you mail your objection to confirmation to the Court for filing, you must
mail it early enough so that the Court will receive it on or before the deadline stated above. You must also serve a copy of
your objection to confirmation on the Debtor at the address listed in the notice of the meeting of creditors. The Debtor’s
attorney and the Chapter 13 Trustee will be served electronically. If any objections to confirmation are filed with the Court,
the objecting party will provide written notice of the date, time, and location of the hearing. No hearing will be held
unless an objection to confirmation is filed.

     If you or your attorney do not take these steps, the Court may decide that you do not oppose the proposed plan of the
Debtor as amended and may enter an order confirming the amended plan and granting the motions. Any creditor’s
failure to object to confirmation of the proposed plan as amended shall constitute the creditor’s acceptance of
the treatment of its claim as proposed pursuant to 11 U.S.C. § 1325(a)(5)(A).

                                                                                PAGE 2
Software Copyright (c) 1996-2021 Best Case, LLC. - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 21-30291                    Doc 13               Filed 06/24/21 Entered 06/24/21 14:36:38    Desc Main
                                                                        Document     Page 3 of 3

      I declare under penalty of perjury that the information provided in the Amendment to Chapter 13 Plan is true and
correct as to all matters set forth herein.

 Dated:        June 24, 2021                                                    /s/ Marek Giurk
                                                                                Marek Giurk
                                                                                Debtor's Signature

 Dated:        June 24, 2021                                                    /s/ Lucyna Giurk
                                                                                Lucyna Giurk
                                                                                Debtor's Signature


I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of this
document.


 Dated:        June 24, 2021                                                    /s/ Jack G. Lezman
                                                                                Jack G. Lezman 22168
                                                                                Attorney for Debtor

                                                       [Attach Certificate of Service if Served on Creditor(s)]




                                                                                PAGE 3
Software Copyright (c) 1996-2021 Best Case, LLC. - www.bestcase.com                                                     Best Case Bankruptcy
